Citation Nr: 0905536	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-37 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for a neck disorder.

3.	Entitlement to service connection for a liver disorder.

4.	Entitlement to an increased rating for residuals, shell 
fragment wound right shoulder, initially evaluated as 
noncompensable, and as 10 percent disabling since January 3, 
2008.

5.	Entitlement to an initial compensable rating for 
residuals, shell fragment wound right hand.

6.	Entitlement to an initial rating higher than 10 percent 
for residuals, shell fragment wound right leg.

7.	Entitlement to an initial compensable rating for a left 
hip disorder.

8.	Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), initially evaluated as 
noncompensable, and evaluated as 30 percent disabling since 
January 14, 2008.

9.	Entitlement to an increased rating for thrombophlebitis, 
left leg, currently evaluated as 10 percent disabling.

10.	Entitlement to an increased rating for residuals, shell 
fragment wound left leg, muscle groups XI and XII, currently 
evaluated as 30 percent disabling.

11.	Entitlement to an increased rating for aneurysm, left 
anterior tibial artery, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington which in part, granted claims for service 
connection for shell fragment wounds to the right shoulder, 
right hand, right leg, and left hip, and for PTSD. The 
Veteran appealed from the initial assigned ratings. See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). That 
decision further denied the additional service connection and 
increased rating claims that are listed above.

During the pendency of the appeal, an October 2008 RO rating 
action increased the disability evaluation for PTSD to 30 
percent, effective January 14, 2008; and the percent for 
shell fragment wound residuals of the right shoulder to 10 
percent, effective January 3, 2008. The claims for any higher 
available schedular ratings for these disorders remain on 
appeal. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the 
claimant is presumed to be seeking the highest possible 
rating for a disability unless he or she expressly indicates 
otherwise). 

In its December 2008 written brief presentation the Veteran's 
representative raised the issue of entitlement to earlier 
effective dates for the awards of service connection for 
shell fragment wounds to the right shoulder, right hand, 
right leg, and left hip based on clear and unmistakable error 
(CUE) in a June 1968 RO rating decision. These matters have 
not been adjudicated, and are therefore REFERRED to the RO 
for appropriate action.


FINDINGS OF FACT

1.	The Veteran's current bilateral hearing loss is due to 
post-service occupational noise exposure, rather than to an 
incident of his service. 

2.	Mild cervical strain is due to a post-service injury, 
without any causal association with the Veteran's service.

3.	Fatty liver infiltration and liver function test 
abnormalities have been attributed entirely to a pattern of 
alcohol abuse, a basis upon which service connection under VA 
regulations cannot be granted.



4.	From the February 19, 2004 effective date of service 
connection up until January 3, 2008, the shell fragment wound 
residuals involving the right shoulder were asymptomatic, and 
since then have involved minimal limitation of motion as the 
result of pain on use.

5.	Since February 19, 2004, the shell fragment wound 
residuals to the right hand have been generally asymptomatic, 
without indication of compensable scar residuals, muscle 
injury, or orthopedic impairment. 

6.	Since February 19, 2004, the shell fragment wound 
residuals to the right leg have been generally asymptomatic, 
without indication of compensable scar residuals, muscle 
injury, or orthopedic impairment. 

7.	Since February 19, 2004, the shell fragment wound 
residuals to the left hip were generally asymptomatic, 
without indication of compensable scar residuals or muscle 
injury. There is no orthopedic impairment other than periods 
of pain on use, without identifiable lost motion, or 
functional loss due to pain, fatigability, or repetitive use. 

8.	From February 19, 2004 to January 13, 2008, the 
Veteran's PTSD involved occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks. Since 
January 14, 2008, PTSD has involved occupational and social 
impairment with deficiencies in most areas.

9.	The present manifestations of thrombophlebitis of the 
left leg consist of intermittent edema of the extremity, with 
symptoms relieved by elevation of the extremity or 
compression hosiery.

10.	 The Veteran is in receipt of the maximum assignable 30 
percent disability evaluation under 38 C.F.R. § 4.73, 
Diagnostic Code 5315, for residuals, shell fragment wound 
left leg, muscle groups XI and XII. However, a separate 10 
percent rating is warranted for neurological impairment to 
the left lower extremity. 

11.	The Veteran's aneurysm, left anterior tibial artery does 
not cause him to experience claudication on extended periods 
of walking or other exercise involving the lower extremities.


CONCLUSIONS OF LAW

1.	The criteria for service connection for bilateral 
hearing loss are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.385 (2008).

2.	The criteria for service connection for a neck disorder 
are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.	The criteria for service connection for a liver disorder 
are not met. 38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.301(d), 3.303 (2008).

4.	The criteria for an initial rating higher than 10 
percent for residuals, shell fragment wound right shoulder 
are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5201 (2008).

5.	The criteria for an initial rating higher than 10 
percent for residuals, shell fragment wound right hand are 
not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (effective both 
prior to and since October 23, 2008).

6.	The criteria for an initial rating higher than 10 
percent for residuals, shell fragment wound right leg, are 
not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (effective both 
prior to and since October 23, 2008).

7.	The criteria for an initial compensable rating for a 
left hip disorder are not met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.56, 4.73, 
Diagnostic Code 5315 (2008).

8.	The criteria for an initial 30 percent rating for PTSD, 
from February 19, 2004 up until January 14, 2008, are met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.126, and 4.130, Diagnostic Code 9411 (2008).

9.	The criteria for a 70 percent rating for PTSD since 
January 14, 2008, are met. 38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.126, and 4.130, Diagnostic 
Code 9411 (2008).

10.	The criteria for a rating higher than 10 percent for 
thrombophlebitis, left leg, are not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.104, 
Diagnostic Code 7121.

11.	The criteria for a higher rating than 30 percent for 
residuals, shell fragment wound left leg, muscle groups XI 
and XII, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.56, 4.73, Diagnostic 
Codes 5311, 5312 (2008).

12.	The criteria for a separate 10 percent rating for 
sciatic neuropathy to the left lower extremity, associated 
with residuals, shell fragment wound left leg, muscle groups 
XI and XII, are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.123; 4.124a, 
Diagnostic Code 8520 (2008).

13.	The criteria for a compensable rating for an aneurysm, 
left anterior tibial artery, are not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.104, Diagnostic Code 7111.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2007). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claims on appeal through VCAA notice 
correspondence dated between April 2004 and November 2008. 
The October 2005 Statement of the Case (SOC) explained the 
general criteria to substantiate claims for service 
connection and an increased rating for a service-connected 
disability. The VCAA notice further indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining further VA medical 
records, private treatment records and other Federal records. 
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 
Furthermore, an addendum to the November 2008 VCAA 
correspondence provided notice concerning both the disability 
rating and effective date elements of a pending claim for 
benefits. Pertaining to those claims as to which the Veteran 
is appealing from the initial assigned disability rating or 
effective date following an award of service connection, 
generally specific additional VCAA notice is not required, 
and the claimant bears the burden of demonstrating any 
prejudice from defective VCAA notice. See Goodwin v. Peake, 
22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 
21 Vet. App. 112, 119 (2007). In any event, as stated, the RO 
has provided the Veteran with VCAA correspondence that 
explained the requirements to establish higher disability 
evaluations for these particular service-connected disorders 
as well. 

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that VA must notify the claimant that to substantiate a 
claim for increased rating the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life. Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening on the claimant's employment and daily life (such 
as a specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The RO properly apprised the Veteran of the applicable rating 
criteria for the evaluation of diabetes mellitus through the 
above-referenced November 2008 correspondence in accordance 
with the holding in Vazquez. 

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
initial VCAA notice letters dated in April and June 2004 both 
met this standard since they preceded issuance of the March 
2005 RO rating decision on appeal. The subsequent letters 
issued in March 2006 and November 2008 did not meet the 
requirement. However, the Veteran has had an opportunity to 
respond to the March 2006 correspondence in advance of the 
October 2008 SSOC readjudicating his claims. During this time 
period the RO obtained additional VA outpatient records and 
arranged for further VA examinations. Moreover, the most 
recent correspondence of November 2008 was intended 
specifically to comply with the holding in Vazquez. There is 
no indication of any further available evidence or 
information that must be associated with the record. The 
Veteran has therefore had the full opportunity to participate 
in the adjudication of these claims. See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 
1317 (Fed. Cir. 2007).                

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining extensive records of 
VA outpatient treatment. The Veteran has undergone several VA 
examinations. See McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Charles v. Principi, 16 Vet. App. 370 (2002). See 
also 38 C.F.R. § 4.1 (for purpose of application of the 
rating schedule accurate and fully descriptive medical 
examinations are required with emphasis on the limitation of 
activity imposed by the disabling condition). 

The RO has also contacted the Bremerton Naval Hospital to 
obtain any available records of the Veteran's treatment 
there, and this facility responded that no such records are 
on file. In support of his claims, the Veteran provided 
records from private treatment providers, and several 
personal statements. He has declined the opportunity to 
testify at a hearing in support of his claims. The record as 
it stands includes sufficient competent evidence to decide 
the claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claims on the merits.




Analyses of the Claims

Service Connection 

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. §§ 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) (2008). 
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008).

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b).

Certain disorders involving what are recognized as diseases 
of a chronic nature, including arthritis and organic diseases 
of the nervous system, will be presumed to have been incurred 
in service if manifested to a compensable degree within one 
year after service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.



A.	Bilateral Hearing Loss

Since there is competent medical evidence demonstrating that 
the Veteran's current bilateral hearing loss is attributable 
to factors other than an incident of service, this claim is 
being denied.

Under VA law, impaired hearing will be considered to be a 
disability for compensation purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385.
The lack of medical records actually showing hearing loss in 
service does not preclude a claimant from establishing 
entitlement to service connection. See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).. Rather, service connection still 
may be granted when there is a post-service diagnosis of 
hearing loss, and medical evidence indicating this disability 
is causally related to service. See Heur v. Brown, 7 Vet. 
App. 379, 384 (1995); Hensley v. Brown, 5 Vet. App. 155, 158 
(1993). See also Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (where lay evidence provided is credible and 
competent, the absence of contemporaneous medical 
documentation does not preclude further evaluation as to the 
etiology of the claimed disorder).

During the Veteran's October 1965 service entrance 
examination, on audiological evaluation pure tone thresholds, 
in decibels, were as follows:



HERTZ


500
1000
2000
4000
RIGHT
-10
-5
-10
-10
LEFT
-10
-10
-5
-10

(There were no measurements taken as to audiometric 
thresholds at 3000 Hertz.)

On the Veteran's October 1967 examination for purpose of 
separation he demonstrated 15/15 capability in each ear 
during a whispered voice test.

The report of a June 1968 VA general examination indicated 
that on review of several systems the ears were in normal 
condition. 

The Veteran underwent a VA examination completed by a private 
audiologist (under contract with VA) in September 2004. He 
reported decreased hearing bilaterally for the previous 20 
years with occasional tinnitus bilaterally since the early 
1970s. He further indicated that after his separation from 
service he had worked or 21 years in the logging industry, 
and 3 years as a land surveyor, and then returned to logging 
for another 12 years. According to the Veteran for the first 
24 years he did not use hearing protection when exposed to 
loud sounds.

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
30
55
60
LEFT
10
20
40
55
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 100 percent in the left ear. 
The audiologist summarized that diagnostic testing revealed 
unobstructed external auditory canals. Tympanometry revealed 
normal compliance/pressure bilaterally. 

In stating his diagnosis the VA examiner indicated that 
testing revealed normal hearing 250 to 500 Hertz sloping to a 
moderate sensorineural hearing loss bilaterally. Speech 
discrimination was good. The examiner opined that given the 
Veteran's extensive exposure to noise without the use of 
hearing protection after leaving the service, and report that 
he only noticed his hearing loss in the last 20 years, the 
audiologist believed that hearing loss was most likely 
related to a long history of noise exposure after leaving the 
service. The examiner recommended that the Veteran use ear 
protection when near any loud sounds and monitor his hearing 
as needed, and also that he use bilateral hearing 
amplification.

The criteria for service connection for bilateral hearing 
loss are not met, absent probative evidence of a medical 
nexus between the disorder claimed and the Veteran's service. 
The audiometric testing results obtained on the September 
2004 VA examination met the regulatory definition of hearing 
loss for VA purposes, and hence meet the initial standard for 
a current diagnosed disability. On the essential matter of 
whether this hearing loss disorder originated in service 
however, the September 2004 VA examiner concluded that this 
was not the case, as hearing loss instead was attributable to 
post-service occupational noise exposure. The preceding 
medical opinion is also the only such physician's statement 
on file which addresses the etiology of hearing loss.

Hence, the preponderance of the competent findings weigh 
against the presence of a link between hearing loss and 
service. As the Veteran is a layperson without qualifying 
background and expertise, his own statement on the issue of 
causation cannot be dispositive without consistent medical 
evidence. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

B.	Neck Disorder

The medical evidence does not provide a basis to find that 
apart from a clearly post-service neck injury that there is a 
current disability of the neck and/or cervical spine that is 
due to an incident of the Veteran's service.

Service treatment records are absent notation of symptoms or 
complaints pertaining to neck or cervical spine disorder. The 
incidents of evaluation and treatment for any orthopedic 
manifestations are generally limited to treatment of the left 
lower extremity.

The June 1968 VA general medical examination report stated 
that evaluation of the musculoskeletal system was normal. 

The reports of the Veteran's April 2004, September 2004, and 
January 2008 VA examinations, which pertain to medical 
evaluation for several orthopedic disorders affecting the 
upper and lower extremities, do not include reference as to 
any diagnosed or suspected disorder involving the neck or 
cervical spine.

The report of an August 2004 emergency room treatment episode 
at a VA medical facility indicates the Veteran's report that 
he pulled a neck muscle when inadvertently stepping off of an 
area he did not realize was a one-foot drop. The Veteran 
stated that he could move his neck back and forth, although 
sometimes when looking far left he could feel pain. On 
arrival he was ambulatory. Following a medical evaluation the 
assessment was of a mild muscle strain, improving, taking 
over-the-counter pain relievers as necessary. 

The preceding outpatient history reveals that in August 2004 
the Veteran sustained a mild muscle strain of the cervical 
spine region, at that time attributed entirely to a post-
service injury. There is no indication of any precipitating 
injury in service, or for that matter any chronic disability 
involving the neck or cervical spine from service up through 
the present time period. As indicated, the one episode of 
cervical strain was due completely to an incurrent injury 
several years post-service. Hence, the preponderance of the 
competent evidence weighs against a link between recent 
symptomatology, and the Veteran's service.

C.	Liver Disorder

The medical history on file relates any current disorder 
involving the liver to a pattern of excessive alcohol use, 
which is a basis upon which service connection legally cannot 
be granted. See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Generally, VA law and regulations preclude granting service 
connection for a disability that originated due to substance 
abuse, as this is deemed to constitute willful misconduct on 
the part of the claimant. See 38 U.S.C.A. § 105; 38 C.F.R. § 
3.301(d). See also VAOPGCPREC 7-99, 64 Fed. Reg. 52, 375 
(June 9, 1999). 

The Veteran's June 1968 VA general examination was absent 
reference to any symptoms or diagnosed disorders involving 
the digestive, genitourinary, or lymphatic and hemic systems. 

In April 2004, the Veteran filed a claim for entitlement to 
service connection for a liver disorder which he stated that 
treating physicians at a VA medical clinic had identified. 

VA outpatient records include a November 2004 physician's 
report stating the Veteran's prior treatment providers 
informed him he had an enlarged liver based on a physical 
examination, and since then the Veteran had significantly 
decreased his alcohol consumption. He had no demonstrated 
elevated liver enzymes in the past, and the physician 
intended to monitor this situation with future testing. An 
October 2007 general consultation indicated an assessment in 
part of alcohol dependence, and stated that the Veteran 
continued to consume alcohol, although he stated he had 
reduced the amount he consumed. The assessment in part was 
ethanol abuse. The evaluating nurse practitioner ordered a 
liver function test, and recommended the Veteran watch for 
melena and esophageal bleeding. 

The November 2007 report of VA laboratory test results 
indicate liver function test results generally within the 
normal specified range. The evaluating physician in a comment 
indicated that fortunately the Veteran's use of alcohol had 
not yet caused much damage to his liver that was detectable 
by a blood test, although this did not mean that it was 
considered safe to resume drinking 3 to 4 drinks per day. The 
physician otherwise recommended use of medication for 
cardiovascular health based on the study. A September 2008 
general consultation notes as part of the Veteran's problem 
list that he had fatty liver, alcoholic, confirmed by a 
November 2004 ultrasound which showed fatty infiltration. 

These records demonstrate that the ongoing monitoring and 
evaluation of the Veteran's liver function capacity, and 2004 
ultrasound that showed the presence of a fatty liver, were 
completed in connection with following the symptoms and 
associated health risks posed by a history of alcohol abuse. 
There is no other potential causative factor as the reason 
for any pathology or disorder involving the liver, including 
one with an objective relationship to the Veteran's service. 
The underlying basis of the claimed disorder in an instance 
of alcohol abuse as stated precludes an award of service 
connection. See 38 U.S.C.A. § 105; 38 C.F.R. 
§ 3.301(d).

Increased Rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R.             § 4.1 (2008). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1. In order to evaluate the 
level of disability and any changes in severity, it is 
necessary to consider the complete medical history of the 
Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991). 

The Veteran has appealed the initial assigned disability 
ratings following the RO's grant of service connection for 
shell fragment wounds to the right shoulder, right hand, 
right leg, left hip, and for PTSD. Where a claimant appeals 
from the evaluation initially assigned for disability, 
consideration is required as to the propriety of a staged 
rating based on changes in the course of disability since 
service connection was granted under the decision in 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

Pertaining to the Veteran's remaining claims for increased 
rating, these involve the question of the present level of 
disability. Francisco v. Brown, 7 Vet. App. 55 (1994). 
However, in this type of increased rating claim as well, a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007).

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when  these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

Also applicable in this case, in Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994) the Court held that service connection 
for distinct disabilities resulting from the same injury 
could be established so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition. However, in 
assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
4.14 must be considered. That is, the evaluation of the same 
disability under various diagnoses is to be avoided. 38 
C.F.R. 4.14; see Fanning v. Brown, 4 Vet. App. 225 (1993). 
Inquiry must therefore be undertaken to ascertain whether 
there exists any non-overlapping symptoms of the disorders in 
question which would result in separate disability ratings.

A.	Right Shoulder

The RO has evaluated the Veteran's shell fragment wound 
residuals to the right shoulder as noncompensable from the 
February 19, 2004 initial effective date of service 
connection, and at 10 percent since January 3, 2008, under 38 
C.F.R. §§ 4.71a and 4.73, Diagnostic Code 5301-5201, for 
injury to Muscle Group I involving the shoulder, rated by 
analogy to limitation of motion of the shoulder. See 38 
C.F.R. § 4.27 (providing that an unlisted disease, injury or 
residual condition may be rated by analogy).

The present assigned disability ratings continue to reflect 
the most accurate evaluation of orthopedic and any other 
residual symptomatology attributable to the shell fragment 
wound at the right shoulder.

Diagnostic Code 5201 provides that limitation of motion of a 
major arm at shoulder level warrants a 20 percent rating. 
Limitation of motion of a major arm from midway between the 
side and shoulder level warrants a 30 percent rating. 
Limitation of motion to 25 degrees from the side warrants a 
40 percent rating.          See 38 C.F.R. § 4.71a, Diagnostic 
Code 5201. 
 
Normal range of motion for the shoulder is defined as from 0 
degrees of extension to 180 degrees of forward flexion; 
abduction from 0 to 180 degrees, and external and internal 
rotation from 0 to 90 degrees. See 38 C.F.R. § 4.71a, Plate 
I.

The report of hospitalization dated April 1967 following the 
Veteran's in-service shell fragment wound injuries states 
that he sustained multiple fragment wounds to both thighs, 
the left leg and right index finger due to proximity to an 
exploding booby trap grenade. The evaluation and treatment 
history specifically for the injuries to the right side 
indicated that approximately one month after the injury there 
were healed fragment wounds on the right thigh and right 
index finger. The report stated that apart from the left 
side, the remainder of the Veteran's physical examination was 
normal. The condition on discharge was that the wounds had 
healed, and the diagnosis involved entirely left lower 
extremity symptoms and findings. 

The September 2004 VA examination report indicates that the 
Veteran's wound to the right shoulder was superficial. He 
received treatment that included a 12 month period of 
hospitalization. The examiner described a minimal amount of 
destruction. There was no loss of strength, weakness, fatigue 
or other complication from the muscle injuries. The injuries 
did not affect the functioning of the body, and the Veteran 
stated that he could keep up with his normal work 
requirements. Range of motion capacity in the right shoulder 
was flexion to 180 degrees, abduction to 180 degrees, 
external rotation to 80 degrees, and internal rotation to 90 
degrees, without further lost range of motion by pain, 
fatigue, weakness, or similar factors. A right shoulder x-ray 
showed a foreign body in the soft tissues of the right upper 
arm.

On examination again in January 2008 the Veteran's shoulder 
joint did not cause him pain, require treatment, or involve 
symptoms of weakness, swelling, heat, redness, lack of 
endurance, or fatigability. The injury to the right shoulder 
muscle was superficial, considered minimal, and did not 
involve blood vessels, bone, fascia or nerve. The injuries 
did not affect the functioning of the body. Range of motion 
was flexion to 180 degrees, abduction to 180 degrees, 
external rotation 90 degrees, and internal rotation 90 
degrees. Joint function on the right was additionally limited 
after repetitive use due to pain by approximately 5 degrees, 
and not otherwise limited by fatigue, weakness, lack of 
endurance or incoordination. The diagnosis remained shell 
fragment wound right shoulder, which was subjectively weaker, 
and for which overuse caused some pain and objectively 
multiple small fragment scars. 

These findings correspond to the existing increased rating to 
10 percent, effective January 3, 2008 for painful motion in 
the right shoulder, but do not objectively support a 20 
percent rating or higher under Diagnostic Code 5201, based on 
range of motion limited to at least shoulder level. To the 
extent the RO assigned a 10 percent evaluation, which itself 
is not directly contemplated in the rating criteria, this 
apparently was premised on 38 C.F.R. § 4.71a, Diagnostic Code 
5003, under which a 10 percent rating is assignable for 
degenerative arthritis with noncompensable limitation of 
motion. The above objective studies demonstrate that the 
Veteran retained at or near normal range of motion in the 
right shoulder on VA examination. There is no x-ray evidence 
of joint impairment to support assignment of any higher 
rating under potentially applicable Diagnostic Code 5202, for 
other impairment of the humerus, or Diagnostic Code 5203 for 
malunion of the clavicle or scapula. The record does not 
indicate additional muscle injury, or scars at the injury 
site to support a separate compensable evaluation. See 38 
C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 
The medical evidence substantiates the continuation of the 
current disability ratings for the evaluation of the 
Veteran's right shoulder shell fragment wounds. 


B.	Right Hand

The service-connected shell fragment wound residuals to the 
right hand are rated noncompensable under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.
Since the competent evidence demonstrates that the shell 
fragment wound residuals involving the right hand are 
essentially asymptomatic, a noncompensable rating is 
continued.
Under Diagnostic Code 7804 as in effect when the Veteran 
filed his February 2004 claim for increase, a scar that is 
superficial and painful on examination warrants the 
assignment of a 10 percent rating. Note 1 to that criteria 
provides that a superficial scar is one not associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic 
Code 7804.

At that time, Diagnostic Code 7801 provided that scars other 
than on the head, face, or neck, that were deep or that 
caused limited motion, and covered an area of at least 6 
square inches (39 square cm.) warranted a compensable 
evaluation. Under Diagnostic Code 7802, scars other than on 
the head, face, or neck, that are superficial and do not 
cause limited motion, and cover an area of at least 144 
square inches (929 square cm.) warrant a compensable 
evaluation.
Diagnostic Code 7803 provided that a scar that is superficial 
and unstable warrants the assignment of a maximum 10 percent 
rating. Also, Diagnostic Code 7805 provided that other scars 
(not otherwise considered under the rating schedule) are to 
be rated on the basis of limitation of function of the 
affected part.

Effective October 23, 2008, VA again revised the criteria for 
the evaluation of scars. 73 Fed. Reg. 54,710-12 (Sept. 23, 
2008). Under the most recent criteria, Diagnostic Code 7804 
pertains to evaluation of scars that are unstable or painful, 
with the assignment of a 10 percent rating for one or two 
such scars, 20 percent rating for three or four scars, and 30 
percent rating for five or more scars. Note 1 defines an 
unstable scar as one where, for any reason, there is frequent 
loss of covering of skin over the scar. Note 2 provides that 
where one or more scars are both unstable and painful, add 10 
percent to the evaluation that is based on the total number 
of unstable or painful scars. Note 3 states that scars 
evaluated under diagnostic codes 7800, 7801, 7802, or 7805 
may also receive an evaluation under 7804 when applicable.

Diagnostic Codes 7801 and 7802 continued to provide for 
assignment of disability evaluations on the basis of surface 
area of the affected scars.

The revised Diagnostic Code 7805 applies to other scars 
(including linear scars) and other effects of scars evaluated 
under Diagnostic Codes 7800, 7801, 7802, and 
7804. A rating is to be assigned on the basis of any 
disabling effect(s) not considered in a rating provided under 
diagnostic codes 7800-04 under another appropriate diagnostic 
code. 

According to the September 2004 examination, the shell 
fragment wound to the right hand manifested in the lodging of 
shrapnel in the area of the index and middle finger. The 
symptoms described occurred constantly. The Veteran was not 
receiving any treatment for this condition, and it did not 
result in any functional impairment. The Veteran was capable 
of various tasks such as tying shoelaces and fastening 
buttons without difficulty. On examination of hand dexterity 
the right hand fingertips could approximate the proximal 
transverse crease of the palm. Right hand strength was within 
normal limits. There was an entry wound located at the inter 
digit right hand, with no scar seen. There was no adherence 
of the underlying structures with intermuscular scarring 
present and no adhesion to the bone. Each of the individual 
fingers was capable of flexion of the distal interphalangeal 
joint to 90 degrees, flexion of the proximal interphalangeal 
joint to 100 degrees, and metacarpophalangeal joint to 90 
degrees. A right hand x-ray showed a foreign body in the 
ulnar soft tissues.

The January 2008 examination revealed that the area of the 
right hand between the second and third digits was involved, 
and did not cause pain or require any treatment. The Veteran 
could complete simple tasks without difficulty. Right hand 
fingertips could approximate the proximal transverse crease 
of the palm. Range of motion of each individual finger was 
within normal guidelines, without additional pain, fatigue, 
weakness, lack of endurance or incoordination after 
repetitive use. 
The thumb was capable of opposing the finger. The long, ring, 
and little fingers were capable of opposing the hand with no 
measurable gap present. There was a gap between the index 
finger and the tip of the right thumb. However, measurements 
of movement at the proximal distal interphalangeal joint, 
metacarpophalangeal joint, and distal interphalangeal joint 
were all normal.
Right hand x-ray findings were within normal limits. The 
diagnosis remained shell fragment wound right hand, and along 
with subjectively slight index finger limited range of motion 
and objectively palpable small fragment in web of hand. 

The objective findings continue to indicate under the rating 
criteria already applied that a noncompensable rating is 
warranted, given the absence of evidence of a superficial and 
painful scar. 38 C.F.R. § 4.71a, Diagnostic Code 7804. There 
is no indication otherwise under the criteria in effect prior 
to October 23, 2008, that the Veteran had a right hand scar 
at or near the requirements for a compensable rating based on 
surface area under Diagnostic Codes 7801 or 7802, or that he 
had a superficial and unstable scar to warrant evaluation 
under Diagnostic Code 7803. While there was some slight loss 
of range of motion observed in the index finger at one point, 
the substantial majority of range of motion test results were 
entirely normal, and a compensable rating is not also 
warranted under Diagnostic Code 7805. The rating criteria 
also changed considerably effective October 23, 2008, as 
indicated. This notwithstanding, the substantive provisions 
as they affect this particular claim would not warrant any 
change in result. This includes with reference to the most 
recent revised version of Diagnostic Code 7804, as the 
service-connected scar of the right hand is not unstable or 
painful. The potential occurrence of associated muscle 
impairment, or orthopedic impairment such as limitation of 
motion has been considered, and does not also provide a basis 
to assign a higher rating under the circumstances. 

C.	Right Leg

The service-connected shell fragment wound to the right leg 
is rated 10 percent disabling under Diagnostic Code 5315-
7804, for an injury to Muscle Group XV for movement of the 
hip, rated on the basis of a superficial and painful scar. 38 
C.F.R. § 4.27.

The medical evidence demonstrates that the shell fragment 
wound residuals involving the right leg continue to be 
asymptomatic, warranting no higher rating than 10 percent.

The September 2004 VA examination report provides that the 
shell fragment wound injuries to the right leg were inflicted 
by a grenade. The wound was superficial. The Veteran received 
treatment, including hospitalization, lasting 12 weeks. There 
were muscle injuries, but no resulting complications. The 
injuries did not affect the functioning of the body, and the 
Veteran stated that he could keep up with his normal work 
requirements. The right hamstring muscle group was involved. 
There was an entry wound located at the backside of the thigh 
2cm by 1.3cm and a corresponding exit wound scar at the back 
of the thigh of the same dimensions. There was no adherence 
of the underlying structures with intermuscular scarring 
present and no adhesion to the bone. Palpation of the muscle 
revealed loss of muscle substance. There were no signs of 
lowered endurance or impaired coordination. Strength was 
graded at 5/5. The muscle injury did not affect the body part 
function it controlled, there was no muscle herniation, and 
the injury did not involve any tendon, bone, joint or nerve 
damage. Range of motion retained in the right knee was 
flexion to 140 degrees, extension to 0 degrees.  

The January 2008 examination established that the extent of 
injury to the right leg was minimal, and did not involve 
blood vessels, bone, fascia, or nerve. The condition did not 
cause pain. From the muscle injuries there was no loss of 
strength, weakness, fatigue, pain or impairment of 
coordination. There were no complications from the muscle 
injuries. The injuries did not affect the functioning of the 
body, and the Veteran stated he could keep up with his normal 
work requirements. Range of motion in the right knee joint 
was flexion to 140 degrees, extension to 0 degrees, without 
additional limitation due to pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use. The medial 
and lateral collateral ligaments stability test, as well as 
medial and lateral meniscus test of the right knee was within 
normal limits. The diagnosis was shell fragment wound right 
leg, subjectively no problem, and objectively x-ray findings 
of shell fragments. 

Based on these findings the Veteran does not have any current 
impairment to the muscles at or near the site of a right leg 
shell fragment injury, and there is no apparent functional 
limitation of any type. The September 2004 examination report 
notes some loss of muscle substance, however, there is no 
corresponding impairment, or any complaint or observation of 
one or more of the cardinal signs of a muscle injury for 
rating purposes. See 38 C.F.R. § 4.56(c). The general 
regulations governing the evaluation of muscles disabilities 
further provide that a through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each muscle group affected. 38 C.F.R. § 4.56(b). A 
minimum 10 percent remains warranted in this instance for 
moderate impairment, because there is evidence to indicate 
the wound to the right leg had both entrance and exit areas. 

The present of an injury scar as an evidentiary basis to rate 
this disorder has also been considered, as the RO listed the 
applicable diagnostic code as Diagnostic Code 7804. There are 
no compensable signs or symptoms of an injury scar, as the 
examining physicians did not note any painfulness, 
instability, or limitation of function. The right knee has 
retained capacity for normal range of motion, and there is no 
indication of knee instability as a basis to evaluate joint 
impairment near the area of the service-connected shell 
fragment injury. Accordingly, the current evaluation should 
remain in effect for shell fragment wound residuals involving 
the right leg.

D.	Left Hip

Service connection has been granted for a left hip disorder 
associated with the residuals of the shell fragment wound to 
Muscle Groups XI and XII on the left side. The RO has 
evaluated this service-connected disability as noncompensable 
under 38 C.F.R. § 4.71a, Diagnostic Code 5315. 

The applicable provisions of the rating schedule at 38 C.F.R. 
§ 4.73, Diagnostic Codes 5301 to 5323 prescribe the 
evaluation of disabilities manifested by muscle injuries 
based upon the classifications of slight, moderate, 
moderately severe, or severe. 38 C.F.R. § 4.56(d)(1)-(4). The 
corresponding level of severity of a service-connected muscle 
injury is determined to a significant extent by the presence 
or absence of cardinal signs and symptoms of muscle 
disability, which consist of loss of power, lowered threshold 
of fatigue, weakness, pain, impairment of coordination and 
uncertainty of movement. 38 C.F.R. § 4.56(c). 
 
Diagnostic Code 5315 pertains to Muscle Group XV, concerning 
the muscle functions of adduction of the hip, flexion of the 
hip, and flexion of the knee. The muscles affected are within 
the mesial thigh group and consist of the: (1) adductor 
longus; (2) adductor brevis; (3) adductor magnus; (4) 
gracilis. A 0 percent rating is assigned under this 
diagnostic code for a slight injury. A 10 percent evaluation 
requires moderate injury. A 20 percent evaluation requires 
moderately severe injury. A 30 percent evaluation requires 
severe injury.

The April 2004 VA examination reflects that the hip joint 
appearance was within normal limits on the left side. Range 
of motion for the left hip was flexion to 125 degrees, 
extension to 30 degrees, adduction to 25 degrees, abduction 
to 45 degrees, external rotation to 60 degrees, and internal 
rotation to 40 degrees. These findings all corresponded to 
what was considered normal range of motion. Joint range of 
motion was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination. The examiner 
stated the diagnosis of status-post shrapnel fracture wound 
to left leg Muscle Group XI and XII, and addressed several 
injury residuals, which did not include mention of impairment 
to the left hip.

On further examination in September 2004, the Veteran 
reported that sometimes the left hip hurt, and that this had 
been going one for the last five years. The symptoms 
affecting the left hip generally consisted of pain and were 
described to occur intermittently. The ability to perform 
daily functions during flare-ups was limited by difficulty 
adjusting the left foot straight. The Veteran stated his 
condition did not cause incapacitation, and he was not 
receiving any treatment. There was no functional impairment 
resulting from the left hip symptomatology, and it did not 
result in any time lost from work. Range of motion consisted 
of flexion to 125 degrees, extension to 30 degrees, adduction 
to 25 degrees, abduction to 45 degrees, external rotation to 
60 degrees, and internal rotation to 40 degrees. A left hip 
x-ray showed shrapnel in the medial upper thigh. 

Upon examination in January 2008, the Veteran's reported 
symptoms included sharp pain in the muscle with shrapnel 
healed in the wound. He did not have weakness, stiffness, 
swelling, heat, redness, giving way, lack of endurance, 
locking, fatigability, or dislocation. He had pain located at 
the left hip one time per week, each time for one hour, which 
he estimated at 4 on a scale of 1 to 10. He could still 
function with medication. The Veteran did not receive any 
treatment for his condition. The hip joint showed no signs of 
edema, effusion, weakness, tenderness, redness, heat, 
subluxation, or guarding of movement. Range of motion was 
within normal limits in all measured planes of motion. The 
diagnosis was shell fragment wound left hip, with 
subjectively no problems and objectively tiny scars from 
shell fragments. 

The shell fragment wound residuals involving the left hip 
correspond to a noncompensable evaluation on the basis of 
muscle injury, given normal limitation of motion, and absence 
of functional impairment. There is indication of reported 
difficulty keeping the left foot pointing straight 
constantly, however, the record does not establish this is 
the result of left hip function in comparison to the other 
service-connected disorders particularly involving left foot 
and left lower leg impairment. As indicated below, symptoms 
of or similar to drop foot on the left side provide the basis 
for assigning a separate 10 percent rating due to 
neurological impairment. The examination findings pertaining 
to the left hip are most consistent with a slight muscle 
injury under Diagnostic Code 5315. 

E.	PTSD

At present, the Veteran is in receipt of a noncompensable 
rating for PTSD from the February 19, 2004 effective date of 
service connection onwards, and a 30 percent rating since 
January 14, 2008. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds that the extent of the symptomatology 
attributable to service-connected PTSD is sufficient to 
support the assignment of an initial 30 percent rating, with 
a 70 percent rating from January 14, 2008 onwards.

The VA rating schedule provides that psychiatric disorders 
other than eating disorders, including PTSD, are to be 
evaluated according to a General Rating Formula for Mental 
Disorders. 38 C.F.R. § 4.130.

Under that formula, a noncompensable rating is assigned when 
a mental condition has been formally diagnosed, but the 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication. 

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication. 
 
A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating may be assigned where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessed rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9411.

The symptoms and manifestations listed under the above rating 
formula are not requirements for a particular evaluation, but 
are examples providing guidance as to the type and degree of 
severity of these symptoms. Consideration also must be given 
to factors outside the rating criteria in determining the 
level of occupational and social impairment. Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

A December 2003 VA outpatient general consultation states an 
assessment of depression. The Veteran had refused anti-
depressant medication, and was continuing to meet with an 
outside mental health provider. 

The September 2004 medical examination primarily for 
orthopedic disorders, observed that the Veteran in the course 
of his daily activity would avoid people and groups due to 
PTSD.

A December 2004 psychiatric examination indicated reported 
symptoms of somewhat isolative behavior, hypervigilance, 
occasional recollections, and irritability. The Veteran then 
considered that possibly he had PTSD, but at the very least 
had continued anxiety. Mental status evaluation revealed neat 
and casual appearance, normal speech, no mood disturbance, 
diffident affect, psychomotor behavior in the normal range, 
thought processes linear and goal directed, thought content 
appropriate, and no abnormality of perception. Insight was 
questionable, and judgment was poor with regard to drinking. 
Suicidal and homicidal ideation were denied. The diagnosis 
was chronic PTSD, and alcohol abuse. 

The examiner further indicated that each of the diagnostic 
criteria for PTSD appeared to be met. He noted that some of 
the criteria only were beginning to have been met, and thus 
reaching a diagnosis of PTSD at that time was speculative. 
However, he supported making that diagnosis now rather than 
waiting for a more severe mental health picture, and also to 
encourage obtaining treatment.

In a January 2005 addendum, this psychiatrist indicated a 
change of diagnosis of latent PTSD, chronic, and stated that 
while the Veteran did not fulfill all of the criteria for 
PTSD at that time, it was clear that he was at high risk. The 
psychiatrist noted that several patients managed to adapt 
successfully for years only to break down with full-blown 
PTSD as they aged and more problems presented themselves. 
According to the psychiatrist, seeing them earlier treatment 
professionals were unable to make the diagnosis of PTSD 
although that condition was clearly latent, and this 
diagnostic approach had been used by several recognized 
experts.

An April 2005 VA psychologist's report indicates PTSD 
symptoms severity that when evaluated numerically was in the 
range for PTSD of low to moderate severity. The psychologist 
further stated that the Veteran's responses on psychometric 
testing were indicative of someone who was reporting 
significant symptoms of PTSD. He had also reported having had 
mild symptoms of depression.

On VA psychiatric examination again in January 2008, the 
Veteran reported symptoms of flashbacks, intrusive memories, 
and sleep disturbances. He stated this had resulted in 
increased anxiety, fearfulness, suspiciousness, and social 
withdrawal. The Veteran indicated that he stopping working in 
his role as a logger because this was a dangerous job, and he 
felt that because of his intrusive thoughts and flashbacks he 
could not concentrate on his work without getting injured. 
Specific history for PTSD included over the past three years 
increased flashbacks, nightmares, startle response, and 
suspiciousness. The Veteran had become more socially 
isolative and withdrawn. He did not participate in his former 
activities of fishing and hunting. He reported some trouble 
with sleeping, having been easily awakened by noise, and 
often getting up and checking the locks and doors on his 
house. He lived by himself in order to avoid social 
interactions and stimulation, and when going out in public 
would do so at night when stores and other public areas were 
deserted. 

Mental status examination indicated the Veteran was alert and 
oriented in all spheres. Appearance and hygiene were 
appropriate. Behavior was somewhat reticent and retiring. 
Affect and mood were normal. Concentration was normal with 
mild distractibility. Speech was regular but with a mild 
latency of response and mild mental distractibility. Panic 
attacks were infrequent. The Veteran stated he was suspicious 
of others in new situations. History of delusions or 
hallucinations was absent. Obsessional rituals were present 
but not to any great degree to interfere with routine 
activities. Thought processes were normal. Impaired judgment 
and impaired abstract thinking were absent. Memory was 
abnormal with mild to moderate deficits such as forgetting 
names, directions, or recent events. Suicidal ideation was 
absent, but in the past the Veteran had some passive thoughts 
that he would "not care" if he were to die by illness or 
accident. Homicidal ideation was absent.

The examiner's diagnosis was PTSD, chronic; and alcohol abuse 
in tenuous remission. The examiner stated that the alcohol 
abuse had a self-medicating component as the Veteran would 
drink to help him sleep and numb himself against recurrent 
thoughts. The GAF score was 50. According to the examiner, 
the Veteran was unable to work in his occupation as a logger 
due to significant reexperiencing phenomena from his PTSD 
which distracted him from concentration on the dangerous work 
as a tree feller. He also stated that the Veteran had two 
failed marriages due to symptomatic expression of his PTSD.

In summarizing the Veteran's capabilities the examiner found 
that he was mentally capable of managing his benefit payments 
in his own interest, and of performing activities of daily 
living. The Veteran also had difficulty establishing and 
maintaining effective work and social relationships, due to 
his wariness and social avoidance and overstimulation from 
routine social interactions. He was considered unable to 
maintain family role functioning. He was unable to perform 
recreational or leisurely pursuits due to his startle 
response, reexperiencing phenomena, and flashbacks. There was 
occasional interference with his physical health as 
manifested by hypertension and anxiety that had resulted in 
upper GI symptoms. The Veteran had no difficulty 
understanding simple or complex commands. He did not appear 
to pose any threat of persistent danger or injury to himself 
or to others. Prognosis for improvement was guarded. The 
examiner observed that after initial evaluation there was 
some increase in the anxiety symptoms and reexperiencing 
phenomenon brought about by individual counseling.

According to the medical evidence on file, the Board is 
granting increased disability evaluations for service-
connected PTSD of 30 percent from February 19, 2004 up until 
January 13, 2008, and 70 percent since then. 

The medical evidence since the effective date service 
connection was granted through January 13, 2008, demonstrates 
that the criteria for assignment of a 30 percent rating under 
38 C.F.R. § 4.130, Diagnostic Code 9411 were met. 

Immediately prior to this effective date in December 2003 the 
Veteran underwent evaluation for depression, and indicated he 
received treatment from a private mental health provider. A 
September 2004 VA medical examination although not for 
psychiatric symptomatology, noted the Veteran's avoidance of 
people and social situations. On examination in December 
2004, he was noted to have characteristics of social 
isolation, hypervigilance, intrusive recollections, and 
anxiety, along with questionable insight and judgment. The VA 
examiner's diagnosis, and subsequent addendum, establishes 
that in his opinion the Veteran already had PTSD, or if that 
disorder had not yet fully manifested, symptoms warranting at 
minimum a latent clinical diagnosis. These findings 
approximate the standard for assignment of a 30 percent 
disability rating under Diagnostic Code 9411, based upon 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

Since the VA psychiatric re-examination, there is further 
evidence showing an exacerbation of symptomatology which best 
corresponds to a 70 percent rating. The rating criteria 
provides that this evaluation may be assigned for the 
presence of occupational and social impairment with 
deficiencies in most areas. On the January 2008 evaluation, 
the Veteran described having had flashbacks, intrusive 
memories, and other symptoms resulting in heightened anxiety, 
fearfulness, and social withdrawal in various facets. The VA 
examiner summarized that the Veteran had considerable 
difficulty establishing and maintaining effective work and 
social relationships. He had been required to retire from his 
former occupation due to inability to handle potentially 
dangerous job tasks. The examiner considered him unable to 
maintain family role functioning, or to carry out 
recreational or leisurely pursuits due to his startle 
response, reexperiencing phenomena, and flashbacks. These 
findings are similar to the requirement described in 
Diagnostic Code 9411 for a 70 rating involving inability to 
establish effective relationships, and near continuous 
anxiety or depression that have limited independent 
functioning. Hence, the Board has determined that a further 
increase in rating is warranted to the 70 percent level, as 
of January 14, 2008.

F.	Thrombophlebitis, Left Leg

The Veteran's service-connected left leg thrombophlebitis has 
been evaluated as 10 percent disabling since February 19, 
2004, the date on which the Veteran filed his claim for 
increased evaluation. The applicable rating criteria is found 
at 38 C.F.R. § 4.104, Diagnostic Code 7121. 

Diagnostic Code 7121 provides criteria for the evaluation of 
post-phlebitic syndrome of any etiology.  A 0 percent rating 
is assigned for post-phlebitic syndrome of any etiology with 
asymptomatic palpable or visible varicose veins. A 10 percent 
rating is assigned when there is intermittent edema of the 
extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery. A 20 percent rating is 
assigned when there is persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema. A 40 percent rating 
is assigned for persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration. A 60 percent 
rating is warranted for persistent edema or subcutaneous 
eczema, and persistent ulceration. A 100 percent rating is 
assigned where there is present massive board-like edema with 
constant pain at rest. 38 C.F.R. § 4.104, Diagnostic Code 
7121.

An October 2003 report of a VA outpatient consultation on 
varicose veins indicates that the Veteran had developed 
varicose veins in the left calf as well as discomfort. He 
then worked full time and was not impaired in his occupation, 
or in activities of daily living. He had no leg pain, 
swelling, or tenderness, and could ambulate and squat without 
difficulties. The left leg objectively had well-healed scars 
across the lateral aspect of the left calf, with marked 
varicose veins throughout the anterior aspect of the left 
lower extremity. Dorsalis pedis and posterior tibial pulses 
were 2/2, and there was no swelling, redness, or pain in the 
calf. The assessment was varicose veins of the left lower 
extremity. The evaluating physician prescribed the use of 
compression stockings. 

On the April 2004 VA examination, the Veteran had right 
peripheral pulses of femoral pulse 2+, popliteal pulse 
absent, dorsalis pedis pulse 1+, and anterior tibial pulse 
1+. The left peripheral pulses consisted of femoral pulse 2+, 
popliteal pulse absent, dorsalis pedis pulse 1+ and anterior 
tibial pulse 1+. The examination further observed that the 
Veteran had leg pain occurring after prolonged standing and 
walking. He had leg edema occurring intermittently which 
could not be relieved by foot elevation or compression 
hosiery. The treatment consisted of therapeutic socks. The 
functional impairment was of swelling and an aching in the 
lower leg. Physical examination of the lower extremities 
showed varicose veins present on the leg. On the left side 
there was scarring from the old ulcer, and no edema. Elevated 
edema and stasis pigmentation were absent. There was no 
eczema. The diagnosis was phlebitis. The subjective factors 
were of leg pain occurring after prolonged standing and 
walking, leg edema, functional impairment, swelling, and dull 
ache in the lower leg. Objective factors were varicose veins 
with well-healed scarring from an old ulcer, and damage to 
the veins from muscle injury of aneurysm of the left anterior 
tibial artery with its resection replacement with plastic.

The January 2008 examination report reflects that evaluation 
of the extremities revealed persistent coldness. There were 
no findings of ischemic limb pain at rest, gangrene, deep 
ischemic ulcer or atrophic skin changes. 

The preceding warrants the continuing assignment of a 10 
percent rating. Evidence of record demonstrates edema in the 
lower extremities which by all apparent indication was 
intermittent. The October 2003 outpatient treatment note 
documents that the use of compression hosiery was prescribed 
as a treatment modality.
The assignment of the next higher 20 percent rating under 
Diagnostic Code 7121 requires persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema. The examination and 
treatment history does not support a frequent recurrence of 
edema. While this may have been the case at some times, the 
April 2004 examination expressly ruled out any stasis 
pigmentation or eczema, and the January 2008 examination 
likewise noted the absence of significant dermatological or 
other abnormalities affecting the bilateral lower 
extremities.

G.	Left Leg, Muscle Groups XI and XII

At present a 30 percent rating is assigned for shell fragment 
wound residuals to the left leg, affecting Muscle Groups XI 
and XII, evaluated under Diagnostic Code 5312-5311, for 
muscle injury involving two muscle groups, primarily Muscle 
Group XI.

The Board is awarding a separate 10 percent rating for the 
Veteran's shell fragment wounds to the left leg, for 
neurological impairment. 38 C.F.R. § 4.14.

Diagnostic Code 5311 pertains to Muscle Group XI, which 
includes the posterior and lateral crural muscles, and 
muscles of the calf. This muscle group concerns the functions 
of propulsion, plantar flexion of the foot, stabilization of 
the arch, flexion of the toes, and flexion of the knee. The 
muscles affected consist of the: (1) Triceps surae 
(gastrocnemius and soleus); (2) tibialis posterior; (3) 
peroneus longus; (4) peroneus brevis; (5) flexor hallucis 
longus; (6) flexor digitorum longus; (7) popliteus; (8) 
plantaris. A 10 percent evaluation requires moderate injury. 
A 20 percent evaluation requires moderately severe injury. A 
30 percent evaluation requires severe injury.

Also, Diagnostic Code 5312 pertains to Muscle Group XII, for 
the anterior muscles of the leg. The affected functions are 
dorsiflexion, extension of the toes, and stabilization of the 
arch. The muscles involved are the tibialis anterior, 
extensor digitorum longus, extensor hallucis longus, and 
peroneus tertius.

A December 2003 VA general outpatient report indicates an 
assessment of left lower leg muscle atrophy with probable 
neuropathy. The evaluating nurse practitioner stated that if 
weakness or unusual symptoms or sensation persisted or grew 
worse, he would refer the Veteran for an EMG study for 
consideration of possible neuropathy.

The April 2004 VA orthopedic examination indicates that the 
service-connected injury in the lower left leg was inflicted 
by a single low velocity missile. The wound was deep 
penetrating. The extent of injury involved blood vessels, 
nerves, and muscle mass. The Veteran demonstrated loss of 
strength, weakness, easy fatigability, pain, and impairment 
of coordination. There were problems with standing and 
walking long distances. There were complications from the 
muscle injuries, including vein involvement. The injuries 
affected body functioning, and the Veteran had problems 
walking on uneven surfaces. There was a muscle wound present 
at the left upper calf medial since of 12cm by 3cm, with a 
corresponding exist wound scar of 14cm by 1cm. There was no 
adherence of the underlying structures with intramuscular 
scarring present and no adhesion to the bone. 

Palpation of the muscle revealed loss of muscle substance and 
impairment of muscle tone. There were signs of lowered 
endurance including dropped forefoot with gait on stairs or 
uneven floor. There were signs of impaired coordination. 
Strength in Muscle Group XI was 4/5. There was loss of muscle 
bulk. 

The January 2008 VA examination revealed that on evaluation 
of the musculoskeletal system gait was abnormal, and there 
was left leg limp. Leg length from the anterior superior 
iliac spine to the medial malleolus was 90.1 cm on he right 
and 88.7 cm on the left. The feet did not show any signs of 
abnormal weightbearing. There was a wound at or around Muscle 
Group XI, with adherence of the underlying structures and 
intermuscular scarring present. There were signs of lowered 
endurance including limp with overuse, and no signs of 
impaired coordination. The muscle injury involved bone damage 
and nerve damage. A peripheral nerve examination revealed 
neuritis of the left sciatic. There was motor dysfunction 
demonstrated by limp after heavy use. There was no sensory 
dysfunction.

The existing 30 percent evaluation for shell fragment wound 
residuals to the left leg already reflects the maximum 
assignable rating under 38 C.F.R. § 4.73, Diagnostic Code 
5311. Hence, there is no potentially higher rating that may 
be assigned on the basis entirely of impairment to the 
affected muscle groups.

In view of the consistent findings of left foot drop, and 
then in January 2008 on VA examination of sciatic neuropathy 
in the left lower extremity, with some motor dysfunction 
after heavy use, the Board will assign a separate additional 
10 percent rating to compensate the Veteran for neurological 
impairment associated with the service-connected left leg 
disorder. A 10 percent rating is therefore assigned under 38 
C.F.R. § 4.124a, Diagnostic Code 8520 for sciatic neuropathy, 
involving mild incomplete paralysis of the sciatic nerve. 

H.	Aneurysm, Left Anterior Tibial Artery

The current evidence of record does not support assignment of 
a compensable evaluation for the service-connected aneurysm 
of the left anterior tibial artery. 

A large artery aneurysm is evaluated under 38 C.F.R. § 4.104, 
Diagnostic Code 7111. Claudication on walking more than 100 
yards, and diminished peripheral pulses or ankle/brachial 
index of 0.9 or less warrants a 20 rating. Claudication on 
walking between 25 and 100 yards on a level grade at 2 miles 
per hour, and trophic changes such as thin skin, absence of 
hair, and dystrophic nails, or ankle/brachial index of 0.7 or 
less warrants a 40 rating. Claudication on walking less than 
25 yards on a level grade at 2 miles per hour, and persistent 
coldness of the extremity, one or more deep ischemic ulcers, 
or ankle/brachial index of 0.5 or less warrants a 60 rating. 
If the aneurysm is symptomatic, or for indefinite period from 
date of hospital admission for surgical correction, a 100 
rating is warranted. Following surgery ischemic limb pain at 
rest, and deep ischemic ulcers or ankle/brachial index of 0.4 
or less warrants a 100 rating. 
Note 1 to the criteria provides that the ankle/brachial index 
is the ratio of the systolic blood pressure at the ankle 
determined by Doppler study, divided by the simultaneous 
brachial artery systolic blood pressure. The normal index is 
1.0 or greater. Note 2 provides that these evaluations are 
for involvement of a single extremity. If more than one 
extremity is affected, each extremity is evaluated separately 
and combined, using the bilateral factor, if applicable. Note 
3 provides that a rating of 100 percent is assigned as of the 
date of hospital admission for surgical correction. Six 
months following discharge, the appropriate disability rating 
is determined by mandatory VA examination. Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e). 

The April 2004 VA examination report indicates with reference 
to thrombophlebitis that the Veteran had leg pain occurring 
after prolonged standing and walking.

On VA examination in January 2008 upon specific evaluation 
for symptoms of an aneurysm the examiner indicated that the 
Veteran had no leg pain after walking distances. There was no 
calf pain at rest and the Veteran did not feel persistent 
coldness of the extremities. The ability to perform daily 
functions during flare-ups was limited by a dropped foot 
after use. The prior treatment consisted of a surgical 
repair. 

When considering that the examination findings specifically 
for a left leg aneurysm rule out the presence of any pain on 
periods of walking short to moderate distances, the objective 
requirement of claudication as the basis to support a 
compensable rating under Diagnostic Code 7111 has not been 
met. While there is otherwise evidence of diminished pedal 
pulses, a component of the minimum 20 percent rating under 
that criteria, absent evidence demonstrating there is 
claudication the complete criteria for a compensable rating 
cannot be met. As a result, a noncompensable rating remains 
the correct evaluation under the rating schedule for the left 
anterior tibial artery aneurysm.  


Conclusion

In evaluating those disorders for which service connection 
has already been granted, the Board has also considered the 
potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations, including 38 
C.F.R. § 3.321(b)(1), which provides procedures for 
assignment of an extraschedular evaluation. Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991). 

The service-connected disorders involving shell fragment 
wound residuals and  PTSD have not caused the Veteran marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. The current 
assigned disability ratings are intended to take into 
consideration the extent and degree of his occupational 
impairment by service-connected disability. See 38 C.F.R. § 
4.1. See also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993). While there is some information indicating PTSD 
symptoms were a factor in his leaving a former occupation, 
there is also reason to indicate that he left this job due to 
retirement. The Veteran's service-connected disorders also 
have not necessitated frequent periods of hospitalization 
since separation from service, or otherwise rendered 
impracticable the application of the regular schedular 
standards. 

In the absence of the evidence of such factors, the Board is 
not required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For the reasons as stated above, the Board is denying the 
claims on appeal for service connection for bilateral hearing 
loss, a neck disorder, and a liver disorder. The Board is 
granting increased ratings for PTSD, as well as a separate 
additional rating for shell fragment wound residuals to the 
left leg based on neurological impairment. The remaining 
claims for increased ratings are being denied. To the extent 
any higher degree of compensation is sought, the 
preponderance of the evidence is unfavorable on these claims, 
and the benefit-of-the-doubt doctrine is not applicable. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a neck disorder is denied.

Service connection for a liver disorder is denied.

A higher rating for residuals, shell fragment wound right 
shoulder, initially evaluated as noncompensable, and as 10 
percent disabling since January 3, 2008,   is denied.

An initial compensable rating for residuals, shell fragment 
wound right hand is denied.

An initial rating higher than 10 percent for residuals, shell 
fragment wound right leg is denied.

An initial compensable rating for a left hip disorder is 
denied.

An initial 30 percent rating for PTSD is granted, subject to 
the laws and regulations governing the payment of VA 
compensation benefits.

A 70 percent rating for PTSD, effective January 14, 2008, is 
granted, subject to the laws and regulations governing the 
payment of VA compensation benefits.

A higher rating than 20 percent rating for thrombophlebitis, 
left leg, is denied.

A higher rating than 30 percent for residuals, shell fragment 
wound left leg, muscle groups XI and XII, is denied.

A separate 10 percent rating for sciatic neuropathy to the 
left lower extremity, associated with residuals, shell 
fragment wound left leg, muscle groups XI and XII, is 
granted, subject to the laws and regulations governing the 
payment of VA compensation benefits.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


